Title: From George Washington to Guy Carleton, 1 January 1783
From: Washington, George
To: Carleton, Guy


                        
                            Sir
                            Head Quarters Janry 1st 1783
                        
                        As the passage of flags by water between the Posts of Kings bridge & Dobbs Ferry will soon become
                            very precarious if not totally impracticable on account of the ice; I have the honor to inform your Excellency, that whenever
                            it is found more convenient for your flags to proceed by land, they will be received by the Officer Commanding at the New
                            Bridge on the Croton—it will therefore be optional to send them to that place or Dobbs Ferry, during the Winter. I have the
                            honor to be &c.
                    